Moyer, C.J.,
dissenting.
{¶ 61} The majority holds that a trial court accepting a plea of guilty or no contest from a defendant charged with a petty misdemeanor must inform him or her only of the effect of the specific plea being entered, not of all three pleas listed in Crim.R. 11(E). Because I believe this interpretation violates the plain language of the statute, I respectfully dissent.
{¶ 62} When faced with an issue of statutory or rule interpretation, we must first look to the plain language of the statute or rule and apply it as written if its meaning is unambiguous and definite. See State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9. Crim.R. 11(E) states that a trial court shall not accept a plea of no contest or guilty to a petty misdemeanor “without first informing the defendant of the effect of the plea of guilty, no contest, and not guilty.” (Emphasis added.) The words “the effect of the plea of’ precede three different pleas (guilty, no contest, and not guilty) and modify all three. Thus, the rule actually states that a trial court shall not accept a plea of no contest or guilty “without first informing the defendant of the effect of the plea of guilty, [the effect of the plea of] no contest, and [the effect of the plea of] not guilty.” Crim.R. 11(E).
{¶ 63} I fail to see the ambiguity in such a sentence in view of the use of “and,” the conjunctive word. A trial court must advise a defendant seeking to enter a plea of guilty or no contest of the effect of each listed plea. Given the clear plain-language meaning of the rule, we must apply it as written. See Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9.
{¶ 64} In reaching a different conclusion, the majority does not note an explicit ambiguity in Crim.R. 11(E). Rather, it immediately invokes R.C. 1.02(F), which allows “and” and “or” to be interchangeable “if the sense requires it,” and *222concludes that “[cjommon sense requires that ‘and’ be read as ‘or’ ” in Crim.R. 11(E).
{¶ 65} To support this argument, the majority cites Crim.R. 11(C)(2), which refers to pleas of guilty and no contest in felony cases. That provision states that “the court * * * shall not accept a plea of guilty or no contest without first * * * [informing the defendant of and determining that the defendant understands the effect of the plea of guilty or no contest.” (Emphasis added.) Crim.R. 11(C)(2)(b). The majority highlights the use of “or” and implies that the different word choice there should compel a substitution in Crim.R. 11(E). I would conclude just the opposite. The court knew the difference between “or” and “and” and used the words to create different requirements for trial courts.
{¶ 66} Furthermore, the in pari materia doctrine may be used only when there is some ambiguity present in the plain language. See State ex rel. Burrows v. Indus. Comm. (1997), 78 Ohio St.3d 78, 81, 676 N.E.2d 519. The majority enunciated no such ambiguity, and thus the plain, conjunctive language should control.
{¶ 67} Even if the rule is ambiguous as written, the in pari materia doctrine still supports the plain-language reading. The majority fails to factor Crim.R. 11(D) into its analysis. That subsection, which addresses pleas to serious misdemeanors, states: “[T]he court * * * shall not accept such plea without first * * * informing the defendant of the effect of the pleas of guilty, no contest, and not guilty * * (Emphasis added.) The quoted language is identical to that in Crim.R. 11(E) except that in Crim.R. 11(E), the first emphasized “plea” is plural and the second one is singular.5 Like Crim.R. 11(E), Crim.R. 11(D) uses the conjunctive “and” in its list of pleas.
{¶ 68} In short, Crim.R. 11(C) uses the singular “plea” and the disjunctive “or” to require trial courts to inform felony defendants of the effect of the specific plea being entered, Crim.R. 11(D) uses the plural “pleas” and the conjunctive “and” to require that all three listed pleas be explained, and Crim.R. 11(E) falls in the middle, using the singular “plea” and the conjunctive “and.” The majority maintains that the singular use of “plea” in the phrase “the effect of the plea of guilty, no contest, and not guilty” aligns Crim.R. 11(E) with Crim.R. 11(C). *223However, because the word “and” is used and the phrase “the effect of the plea of’ modifies all three pleas, it is grammatically correct to state that the meaning is analogous to Crim.R. 11(D). Thus, neither comparison offers definitive guidance.
{¶ 69} In such a circumstance, R.C. 1.02(F) requires us to determine whether common sense requires a substitution before we alter the plain language before us. This step is where the majority’s analysis fails. Crim.R. 11(D) shows that a defendant accused of a serious misdemeanor must be apprised of the effect of all three listed pleas even though those facing felonies must be informed only of the effect of their specific pleas. I fail to see how such a requirement could be mandatory for those accused of serious misdemeanors but contrary to common sense for those accused of petty misdemeanors. The drafters could have believed that defendants facing misdemeanor charges were less likely to have counsel than those accused of felonies, and thus more in need of additional information about the possible pleas. Without stronger indicators of an illogical result, I cannot agree that common sense truly demands a departure from the conjunctive “and” in Crim.R 11(E).
{¶ 70} The majority’s final argument is that substituting “or” for “and” in the last line of Crim.R. 11(E) would avoid imposing “a more stringent requirement for a court’s acceptance of petty misdemeanors pleas than for felony pleas.” To support this proposition, it relies on State v. Watkins, 99 Ohio St.3d 12, 2003-Ohio-2419, 788 N.E.2d 635, ¶ 25, in which we observed that a judge’s duty to a defendant in accepting a guilty or no contest plea increases proportionately to the seriousness of the crime charged.
{¶ 71} However, the plain language meaning fits perfectly into the hierarchy. Under Crim.R. 11(E), a trial court must inform a defendant pleading to a petty misdemeanor of the effect of all three listed pleas. For a defendant pleading to a serious misdemeanor, the trial court must personally address the defendant, inform him or her of the effect of the three pleas, and determine that the plea is being made voluntarily. Crim.R. 11(D). If the defendant is unrepresented by counsel, the court must also readvise him or her of the right to counsel and ensure that the defendant waives the right before accepting the plea. Id. For a defendant pleading to a felony, the trial court must ensure that he or she is waiving the right to counsel if applicable, discern whether he or she is pleading voluntarily (with an understanding of the nature of the charges and the maximum possible penalty), inform him or her of the effect of the specific plea entered and the various rights waived with a plea, and determine that the defendant understands the waived rights. Crim.R. 11(C)(1), (2)(a) through (c). The procedures increase incrementally as observed in Watkins under either interpretation, and thus the majority’s final justification is insufficient to abandon the plain language.
Paul J. Gains, Mahoning County Prosecuting Attorney, and Rhys B. Cartwright-Jones, Assistant Prosecuting Attorney, for appellant.
Brent L. English, for appellee.
Marc Dann, Attorney General, Elise W. Porter, Acting Solicitor General, and Henry G. Appel, Assistant Solicitor General, urging reversal for amicus curiae, Attorney General of Ohio.
{¶ 72} Therefore, I would hold that the trial court was required to inform appellee of the effects of all three pleas listed in Crim.R. 11(E). I agree with the majority that Crim.R. 11(B) properly defines the effect of the pleas of guilty and no contest and that the trial court failed to properly advise appellee of the effects of these pleas and the plea of not guilty. Given this failure, the court of appeals correctly held that appellee did not enter a knowing, intelligent, and voluntary plea. I would therefore affirm the court of appeals and remand the matter for consideration of appellee’s motion to withdraw his guilty plea without further analysis.
O’Connor and Cupp, JJ., concur in the foregoing opinion.

. The juxtaposition of “plea” and “pleas” in these subsections is puzzling. The confusion is heightened by the fact that the two primary publishers of legal authorities in Ohio, Thomson West and Anderson, print different versions of the rule. In Thomson West’s publications, Crim.R. 11(D) and 11(E) feature the different uses of “plea” and “pleas,” but in Anderson’s publications, both subsections state that the court “shall not accept such plea” without first explaining “the effect of the pleas of guilty, no contest, and not guilty.” (Emphasis added.) Upon reviewing the rales as proposed in 1973, it appears that the Thomson West version is correct. See 46 Ohio St. Bar Assn. Report (June 11,1973), Vol. XLVI, No. 24, at 841.